Citation Nr: 0531440	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-24 777A	)	DATE
	)
	)

On appeal from the Education Center at the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether an adjusted delimiting date of December 25, 2003, for 
the use of educational assistance benefits under Chapter 30, 
Title 38, United States Code, is proper.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from August 27, 1971, to 
December 26, 1975, and then from August 7, 1981, to July 31, 
1998.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 2003 
determination of the Education Center at the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.
FINDINGS OF FACT

1.  The veteran served on active duty from August 27, 1971, 
to December 26, 1975, and then from August 7, 1981, to July 
31, 1998. 

2.  The veteran's initial delimiting date for educational 
assistance benefits was August 1, 2008.

3.  The veteran had a break in active duty from December 27, 
1975, through August 6, 1981.

4.  From January 1, 1977, through August 6, 1981, the veteran 
had a break in service of four years, seven months, and six 
days.

5.  The veteran's adjusted delimiting date is December 25, 
2003.


CONCLUSION OF LAW

The veteran's adjusted delimiting date of December 25, 2003, 
for the use of educational assistance benefits under Chapter 
30, Title 38, United States Code, is proper.  38 U.S.C.A. 
§§ 3011, 3031, 3452, 3462 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 21.7044, 21.7050 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
eliminated the concept of a well-grounded claim and redefined 
the obligations of VA with respect to its duties to notify 
and assist a claimant.  In August 2001, VA issued regulations 
to implement the VCAA, now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations are generally applicable to claims 
like the one now before the Board. 

In this case, the Board observes that the appellant was 
notified in the October 2003 RO determination and in the May 
2004 statement of the case as to the laws and regulations 
governing entitlement to the benefits sought, the evidence 
considered, and the reasons for the denial of the claim.  The 
RO duly informed the appellant that the law precludes the 
award of educational assistance benefits to her at this time, 
and that the law (and not the facts) governs the outcome of 
her claim.  Moreover, the facts relevant to a proper 
evaluation of this claim - namely the veterans dates of 
service - are not in dispute.  And, as discussed below, the 
appellants arguments in favor of her entitlement to these 
benefits do not comport with VAs governing law and 
regulations, and do not contradict any of the facts relied 
upon herein.  

In a situation such as this, where the pertinent facts are 
not in dispute and the law is dispositive, there is no 
additional information or evidence that could be obtained to 
substantiate the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The United States Court of Appeals for 
Veterans Claims (Court) has held that where the facts averred 
by a claimant cannot conceivably result in any disposition of 
the appeal other than affirmance of the Board decision, the 
case should not be remanded for development that could not 
possibly change the outcome of the decision.  See Valiao v. 
Principi, 17 Vet. App. 229, 231-32 (2003); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating "strict 
adherence [to the law] does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case.  Such adherence 
would result in this Courts unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran.")  Accordingly, at this 
time, there is no need for any further consideration of the 
VCAA, and so the Board will proceed to adjudicate the merits 
of the claim. 


Applicable Law

Chapter 30 of Title 38, United States Code, currently sets 
forth the provisions to allow for educational assistance for 
members of the Armed Forces after separation from service.  
See 38 U.S.C.A. § 3001 et seq. (West 2002).

Under Chapter 30 (also known as the All-Volunteer Force 
Educational Assistance Program), an individual may be 
entitled to educational assistance if that person: first 
entered on active duty as a member of the Armed Forces after 
June 30, 1985; or was eligible for an educational assistance 
allowance under Chapter 34 as of December 31, 1989.  See 38 
U.S.C.A. § 3011(a)(1) (West Supp. 2005); 38 C.F.R. § 21.7040 
(2005).  

As for educational assistance benefits under Chapter 34, 
38 U.S.C.A. § 3452 (a)(1)(A) (West 2002) defines an eligible 
veteran as an individual who served on active duty for a 
period of more than 180 days, any part of which occurred 
after January 31, 1955, and before January 1, 1977, if 
discharged or released therefrom under conditions other than 
dishonorable.  A veteran may also be eligible under Chapter 
34 if he contracted with the Armed Forces and was enlisted in 
or assigned to a reserve component prior to January 1, 1977, 
and as a result of such enlistment or assignment served on 
active duty for a period of more than 180 days, any part of 
which commenced within 12 months after January 1, 1977, if 
discharged or released from such active duty under conditions 
other than dishonorable.  38 U.S.C.A. § 3452 (a)(1)(B) (West 
2002).  The discharge or release requirement prescribed by 
38 U.S.C.A. § 3452 (a)(1)(A) and  (B) is waived in the case 
of any individual who served more than 180 days in an active 
duty status for as long as that individual continues on 
active duty without a break therein.  38 U.S.C.A. 
§ 3452(a)(2) (West 2002).  Eligibility for Chapter 34 
benefits terminates 10 years after discharge from active 
service or on December 31, 1989, whichever is earlier.  See 
also 38 C.F.R. § 21.1042(a) (1994).  

The Chapter 34 educational assistance program expired on 
December 31, 1989, and with certain exceptions, no benefits 
could be paid to an otherwise eligible veteran after that 
date.  See 38 U.S.C.A. § 3462(e) (West 2002).  

Accordingly, in order to convert Chapter 34 benefits to 
Chapter 30 benefits, a veteran must have: served on active 
duty at any time during the period between October 19, 1984, 
and July 1, 1985, and have continued on active duty without a 
break in service for three years after June 30, 1985; or been 
discharged after June 30, 1985, for a service-connected 
disability, a preexisting medical condition not characterized 
as a disability, hardship, convenience of the Government 
after serving 30 months of a three-year enlistment, 
involuntarily for convenience of the Government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct.  38 U.S.C.A. § 
3011(a)(1)(B); 38 C.F.R. § 21.7044(a).

Moreover, the law generally provides that educational 
assistance or supplemental assistance will not be provided to 
a veteran beyond 10 years from the later of (i) the date of 
the veteran's last discharge or release from a period of 
active duty of 90 days or more of continuous service; or (ii) 
the date of the veteran's last discharge or release from a 
shorter period of active duty, if the discharge or release 
was due to service-connected disability, a medical condition 
that preexisted such service and that VA determines is not 
service-connected, hardship, or involuntary as the result of 
a reduction in force.  See 38 U.S.C.A. § 3031(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 21.7050(a) (2005).

For individuals whose eligibility is based upon 38 U.S.C.A. 
§ 3011(a)(1)(B)(i) [i.e., conversion from Chapter 34], 
however, the aforementioned 10-year period of eligibility is 
to be reduced by the amount of time equal to any amount of 
time that the veteran was not on active duty during the 
period beginning on January 1, 1977, and ending on June 30, 
1985.  See 38 U.S.C.A. § 3031(e) (West 2002); 38 C.F.R. 
§ 21.7050(b) (2005).   


Analysis of the Claim

Although it is apparent from her statements of record that 
the veteran is somewhat confused with regard to the RO's 
handling of this matter, the pertinent facts of this case are 
actually not in dispute.  

The veteran's first period of service, from August 27, 1971, 
to December 26, 1975, established her eligibility for 
educational assistance benefits under Chapter 34, Title 38, 
United States Code.  See generally 38 U.S.C.A. § 3452.  The 
Chapter 34 program, however, terminated on December 31, 1989, 
and no benefits can be paid under that program for training 
undertaken after that date.  See 38 U.S.C.A. § 3462(e).

Again, an individual may be entitled to educational 
assistance under Chapter 30 if she first entered on active 
duty as a member of the Armed Forces after June 30, 1985, or 
was eligible for an educational assistance allowance under 
Chapter 34 as of December 31, 1989.  38 U.S.C.A. § 
3011(a)(1); 38 C.F.R. § 21.7040.  In this case, the veteran 
first entered active duty in August 1971, so she did not 
qualify for Chapter 30 educational benefits under 38 U.S.C.A. 
§ 3011(a)(1)(A).  Pursuant to 
38 U.S.C.A. § 3011(a)(1)(B), however, veterans with remaining 
Chapter 34 eligibility may, under certain conditions, qualify 
for continued educational assistance under Chapter 30.  Here, 
the record shows that the veteran had remaining Chapter 34 
eligibility as of December 31, 1989.

The veteran had a second period of active service from August 
7, 1981, to July 31, 1998.  As such, she served on active 
duty during the period of October 19, 1984, to July 1, 1985, 
and also continued on active duty without a break in service 
for three years after June 30, 1985.  Accordingly, she was 
entitled to convert her Chapter 34 benefits to Chapter 30 
benefits, and thus established her eligibility for the same.  
38 U.S.C.A. § 3011(a)(1)(B)(i); 38 C.F.R. § 21.7044(a).  

As noted, the veteran served on active duty from August 27, 
1971, to December 26, 1975, and August 7, 1981, to July 31, 
1998.  Based upon her final discharge from service (on July 
31, 1998), her basic delimiting date before adjustment was 
August 1, 2008.  Crucially, however, the record reflects that 
she was not on active duty from January 1, 1977, to August 7, 
1981.  Therefore, pursuant to the laws and regulations cited 
herein, especially 38 U.S.C.A. § 3031(e) and 38 C.F.R. 
§ 21.7050(b), the RO adjusted the veteran's delimiting date 
by subtracting the days that she was not on active duty (from 
January 1, 1977, through August 6, 1981).  As a result, her 
adjusted delimiting date was calculated to be December 25, 
2003.  (The Board is also aware of the veteran's contention 
that the RO, at some point, considered that she had a break 
in service from 1985 to 1990, and used this inaccurate 
information to improperly adjust her delimiting date.  
Regardless, the record now accurately reflects that the RO 
properly considered the veteran to be on active duty for the 
entire period of August 7, 1981, to July 31, 1998, and did 
not use inaccurate information in its calculation of the 
veteran's adjusted delimiting date.)

The veteran also contends that she was only informed that she 
had 10 years of eligibility after her final discharge from 
active service in 1998, and that she was not informed that 
the time of her break in service would be subtracted from 
that 10-year period.  She feels that she is being treated 
unfairly, and indicates that had she known of the reduction 
of time limits in a more timely manner, she would have used 
her benefits at an earlier date.  She also avers that 
mistakes made by VA officials in appropriately and timely 
recording her accurate discharge information led to a delay 
in informing her of her adjusted delimiting date, and caused 
her to lose significant time for the use of her available 
educational benefits.

The Board acknowledges the veteran's arguments, and has no 
reason to doubt her accounting of the circumstances of her 
case.  However, the legal criteria governing the payment of 
VA education benefits are clear and specific, and the Board 
is bound by this law.  Moreover, applicable law also holds 
that inaccurate advice cannot create a legal right to 
benefits where such benefits are otherwise precluded.  See 
Shields v. Brown, 8 Vet. App. 346, 351 (1995); see also 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[e]rroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits").  Thus, 
unfortunately, even if VA officials erred here, the Board is 
left without any remedy to afford the veteran at this time.  

To the extent that the veteran's statements of record may be 
construed to include a request to extend her current adjusted 
delimiting date because of the error of VA officials in 
timely informing her of the correct date, the Board finds 
that it is again unable to extend her benefits eligibility 
period at this time.  For Chapter 30 benefits, applicable law 
provides that VA shall grant an extension of the applicable 
delimiting period when the veteran applies for an extension 
within the time limits specified at 38 C.F.R. § 21.1032 
(2005), and the evidence indicates that the veteran was 
prevented from initiating or completing a chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that was not the 
result of the veteran's willful misconduct.  See 38 C.F.R. 
§ 21.7051(a)(2) (2005).  In any case, VA law does not 
authorize an extension of the delimiting date for educational 
assistance benefits under Chapter 30 for any reason other 
than medical infeasibility.  And, the veteran has 
specifically stated that she chose not to continue with her 
education in 1998 because she was offered a job at the time.  
Thus, she was not prevented from pursuing or completing her 
program of education due to a disability.  And, there is no 
indication that she served a later period of active duty 
after July 31, 1998, (so as to extend her eligibility date 
from the end of that period of service).  Accordingly, the 
Board is unable to revise the currently assigned delimiting 
date.  Id.

The Board has decided this case based on its application of 
the law to the pertinent facts.  Here, the governing law and 
regulations require the original delimiting date of August 1, 
2008, be reduced by the veteran's break in service from 
January 1, 1977, to August 6, 1981, resulting in a properly 
adjusted delimiting date of December 25, 2003.  Again, while 
the Board is aware of the appellants arguments and concerns, 
the regulatory criteria and legal precedent governing her 
eligibility for the receipt of educational assistance 
benefits are clear and specific, and the Board is bound by 
such law.  Therefore, the Board must hold that, at this time, 
the appellant is not eligible for the requested educational 
assistance as a matter of law.  The Board has carefully 
reviewed the entire record in this case.  Where the law, 
rather than the facts, however, is dispositive, the benefit 
of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) 
(West 2002) are not for application, and so the appeal must 
be denied.  See also Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

As December 25, 2003, is the proper adjusted delimiting date 
for the use of educational assistance benefits under Chapter 
30, Title 38, United States Code, the appeal is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


